UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7302


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ELIJAH SMITH, III,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Louise W. Flanagan,
Chief District Judge. (5:06-cr-00277-FL-1)


Submitted:    November 17, 2009            Decided:   November 24, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elijah Smith, III, Appellant Pro Se.  Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Elijah Smith, III, appeals the district court’s order

denying his motion to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).          We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        See United States v. Smith, No. 5:06-cr-

00277-FL-1 (E.D.N.C. filed June 30, 2009; entered July 1, 2009).

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                      2